Citation Nr: 1225671	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  12-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an apportionment in excess of $900 a month from September 1, 2003, to February 28, 2005.

2.  Entitlement to an apportionment in excess of $1,000 a month from March 1, 2005.

(The issues of entitlement to an effective date earlier than January 31, 2003, for the award of service connection for post-traumatic stress disorder (PTSD); what evaluation is warranted for PTSD from January 31, 2003; whether new and material evidence has been received to reopen a claim for service connection for hypertension; and whether new and material evidence has been received to reopen a claim for service connection for heart disease are the subject of a separate decision under a different docket number.)


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1974.  The appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 special apportionment decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) granting an apportionment to the appellant of $900 a month effective September 1, 2003.  As discussed below, the appellant filed a timely notice of disagreement indicating that the apportionment amount should be $1,190 a month.  

In a March 2005 special apportionment decision, the RO granted an apportionment to the appellant of $1,000 a month effective March 1, 2005.  This was not a complete grant of benefits and the apportionment claims remain in controversy because the appellant has requested more money than the RO has awarded.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2004, the appellant filed a timely notice of disagreement with the apportionment to the appellant of $900 a month effective September 1, 2003.  As such a statement of the case must be issued concerning the issues of entitlement to an apportionment in excess of $900 a month from September 1, 2003, to February 28, 2005, and entitlement to an apportionment in excess of $1,000 a month from March 1, 2005.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the appellant addressing the claims of entitlement to an apportionment in excess of $900 a month from September 1, 2003, to February 28, 2005, and entitlement to an apportionment in excess of $1,000 a month from March 1, 2005.  A copy of the statement of the case should be sent to all other parties in accordance with the law and regulations regarding contested claims.  The appellant is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


